NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT

                                 ___________

                                 No. 09-1304
                                 ___________

                       UNITED STATES OF AMERICA

                                      v.

                          BRIAN DENNIS DOUGLAS,

                                       Appellant
                                 ___________

                On Appeal from the United States District Court
                      for the Middle District of Pennsylvania
                      (D.C. Criminal No. 1-08-cr-00196-001)
              District Judge: The Honorable Christopher C. Conner
                                  ___________

                   Submitted Under Third Circuit LAR 34.1(a)
                               October 2, 2009

   BEFORE: McKEE, Chief Judge, CHAGARES and NYGAARD, Circuit Judges


                             (Filed May 6, 2010 )

                                 ___________

                          OPINION OF THE COURT
                               ___________


NYGAARD, Circuit Judge.
       Brian Dennis Douglas appeals his conviction under 18 U.S.C. § 2250(a) for failing

to update his sex offender registry in Pennsylvania and in the State of Florida, in violation

of the Sex Offender Registration and Notification Act (SORNA). On appeal, Douglas

challenges the validity and applicability of SORNA on various grounds. We find no

merit in any of Douglas’ arguments because his contentions are foreclosed by our

jurisprudence. We will briefly review the issues raised by Douglas on appeal.

       First, neither the failure of Pennsylvania or Florida to implement SORNA affect

Douglas’ duty to update his sex offender registration. We have held as much recently in

United States v. Shenandoah, 595 F.3d 151, 157 (3d Cir. 2010). Second, SORNA does

not violate the ex post facto clause. Id. at 158-59. Douglas also raises a due process

argument, which we rejected in Shenandoah. Id. at 159 n.4.

       Likewise, Douglas’ third argument was resolved by our decision in Shenandoah.

SORNA does not require proof that the offender had actual notice of his registration

obligation. Id. at 160. We additionally determined in Shenandoah that SORNA’s

provisions violate neither the Commerce Clause nor the Tenth Amendment to the

Constitution. Id. at 160, 161-62. SORNA’s provisions likewise do not violate Douglas’

right to travel. Id. at 162.

       Finally, as was the case in Shenandoah, we find Douglas lacks standing to

challenge SORNA under the Administrative Procedure Act and to argue that SORNA




                                              2
violates the nondelegation doctrine. Id. at 163-64. We will affirm the judgment of the

District Court.




                                            3